--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made and entered into
on November __, 2014, by and between CrowdGather, Inc., a Nevada corporation
(the “Company”), and ____________ (the “Lender”).
 
WHEREAS, the Lender understands that a number of other lenders will lend up to
Two Million Dollars ($2,000,000) to the Company pursuant to agreements
substantially similar to this Agreement.


WHEREAS, in exchange for a loan from the Lender, the Company will issue a
Secured Promissory Note, in the form attached hereto as Exhibit A (the “Note”)
and Warrants to purchase shares of common stock of the Company in the form
attached hereto as Exhibit B (the “Warrants”).


WHEREAS, in connection with the issuance of the Note and the Warrants, the
Company and the Lender will enter into a Security Agreement, in the form
attached hereto as Exhibit C (the “Security Agreement”) which shall secure the
performance of the obligations of the Company hereunder.
 
NOW THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Lender hereby agree
as follows:
 
1. Amount and Terms of the Note.
 
1.1 Promissory Note and Warrant.  The Lender will lend to the Company
___________________ Dollars ($____,000) in exchange for the Note and the
Warrants to purchase ____________ (___________,000) shares of common stock of
the Company.
 
1.2 Closing.  The closing (the “Closing”) of the purchase of the Note and
Warrant in return for the consideration shall take place at the offices of the
Company on the date and time when this Agreement has been signed by both
parties.  At the Closing, the Lender shall deliver the consideration to the
Company and the Company shall deliver to the Lender an executed Note and Warrant
in return for the consideration provided to the Company.
 
2. Representations and Warranties of the Company.  In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lender that:
 
2.1 Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted.
 
2.2 Authorization.  The Company has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by the Agreement
and otherwise to carry out its obligations hereunder.  The execution and
delivery of the Agreement by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith.
 
 
1

--------------------------------------------------------------------------------

 
3. Representations and Warranties of the Lender.  In connection with the
transactions provided for herein, the Lender hereby represents and warrants to
the Company that:
 
3.1 Authorization.  This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms. Lender represents
that it has full power and authority to enter into and to consummate the
transactions contemplated by the Agreement and otherwise to carry out its
obligations hereunder.
 
3.2 Purchase Entirely for Own Account.  Lender acknowledges that this Agreement
is made with Lender in reliance upon Lender’s representation to the Company that
the Note, the Warrant and the securities issuable upon exercise of the Warrant
(collectively, the “Securities”) will be acquired for investment for Lender’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same.  By
executing this Agreement, Lender further represents that Lender does not have
any contract, undertaking, agreement, or arrangement with any person to sell,
transfer, or grant participation to such person or to any third person, with
respect to the Securities.
 
3.3 Access to Information.  Lender acknowledges that it has had the opportunity
to review the all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Exchange Act of 1934,
as amended, and has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and its subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense. Lender acknowledges that it
has received all the information it considers necessary or appropriate for
deciding whether to acquire the Securities.
 
3.4 Investment Experience.  Lender is an investor in securities of companies in
the early stage and acknowledges that it can bear the economic risk of its
investment, is able to afford a complete loss of such investment, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities.  Lender
also represents it has not been organized solely for the purpose of acquiring
the Securities.
 
3.5 Accredited Investor. At the time Lender was offered the Securities, it was,
and at the date hereof it is, and it will be, an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated pursuant to the Securities
Act of 1933, as amended (the “Act”).
 
3.6 Restricted Securities.  Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering based upon the exemption from such registration
requirements for non-public offerings pursuant to Rule 506 of Regulation D under
the Act; and that such Securities may not be sold or otherwise transferred
unless they have been first registered under the Act and all applicable state
securities laws, or unless exemptions from such registration provisions are
available with respect to said resale or transfer of such securities. In this
connection, Lender represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act. The Lender acknowledges that the Company was previously an issuer
described in paragraph (i)(1)(i) of Rule 144 under the Act and is subject to the
provisions of Rule 144(i).
 
3.7 Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Lender further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 and:
 
(a) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(b) (i)      Lender shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (ii) Lender shall have
furnished the Company with an opinion of counsel, satisfactory to the Company
that such disposition will not require registration of such shares under the
Act.
 
 
2

--------------------------------------------------------------------------------

 
3.8 Legends.  Lender understands that the Securities will bear a legend in
substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER SUCH ACT.”
 
3.9 No Review. Lender understands that no federal or state agency has approved
or disapproved the Securities, passed upon or endorsed the merits of the
Company’s offering, or made any finding or determination as to the
appropriateness of the Securities for investment.
 
3.10 General Solicitation.  Lender is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
3.11 Residency. Lender is a resident of that jurisdiction specified on the
signature page hereto.
 
4. Miscellaneous.
 
4.1 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
4.2 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of California, excluding that body of law relating to conflict
of laws.
 
4.3 Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile or portable document
format (“PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile or PDF signature.
 
4.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
4.5 Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to such party at the address set forth on the signature page hereto.
 
4.6 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.
 
4.7 Entire Agreement; Amendments and Waivers.  This Agreement, the Note, the
Warrant and the Security Agreement constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.  Any term of the Agreement may be amended and the observance of any
term of the Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Holder.
 
4.8 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


COMPANY
CrowdGather, Inc.
 
 
By:           _______________________
Name:      Sanjay Sabnani
Its:           President
 
20300 Ventura Blvd. Suite 330
Woodland Hills, CA 91364
 
LENDER
______________________________
 
 
By:           
Name:
Its:
 
Address for Notice to Lender:
____________________________
 
____________________________
 
 
Email Address: _________________________

 
 


4

--------------------------------------------------------------------------------